Citation Nr: 0109375	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-10 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran's income is excessive for receipt of non-
service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Oakland, California.


FINDINGS OF FACT

1.  For 1998, the maximum annual pension rate (MAPR) for a 
married veteran was $11,349.00.

2.  For 1999, the MAPR for a married veteran was $11,497.00.

3.  For 2000, the MAPR for a married veteran was $11,773.00.

4. The veteran's countable income exceeds the applicable MAPR 
for the years 1998 through 2000.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
nonservice-connected pension benefits.  38 U.S.C.A. 501, 
1521, 1522 (West 1991); 38 C.F.R. 3.3, 3.23, 3.271, 3.272 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(a)(1)-
(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).

In reaching its decisions the Board has considered the above-
cited Veterans Claims Assistance Act of 2000.  The Board 
finds that the veteran is not prejudiced by its consideration 
of his claim pursuant to this new legislation insofar as VA 
has already met its duty to inform and assist the veteran 
under the new law.  

Specifically, the RO has informed the veteran by its letters, 
the statement of the case, and the supplemental statement of 
the case; of the evidence needed to substantiate his claim 
and has advised him of the evidence it has obtained and of 
any evidence the veteran himself should obtain.  Via the 
statement of the case and supplemental statement of the case 
the RO has also advised the veteran of the laws and 
regulations pertinent to the matter on appeal.  The Board 
finds that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law and 
that the record contains ample evidence upon which to 
complete adjudication of the claims discussed herein below.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  Under the law, no further assistance 
is required prior to adjudication of this claim.  A remand 
for adjudication by the RO would thus serve only to further 
delay resolution of the veteran's claims.  

Legal Criteria

Pursuant to 38 U.S.C.A. 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable MAPR 
specified in 38 C.F.R. § 3.23, as changed periodically and 
reported in the Federal Register.  See 38 U.S.C.A. 1521; 
38 C.F.R. 3.3(a)(3).  The MAPR is periodically increased from 
year to year.  38 C.F.R. 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 C.F.R. 3.23(b)); 
38 U.S.C.A. 1521.  

Thirty-eight U.S.C.A. 1522(a), in pertinent part, provides 
that the Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children.  See also 38 C.F.R. 3.274 (2000).

In determining annual income under chapter 15 of title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. 1503(a); see 
also 38 C.F.R. 3.260, 3.261, 3.262, 3.271(a).  Social 
Security income is not specifically excluded under 38 C.F.R. 
3.272, nor is the income of a spouse.  Such incomes are 
therefore included as countable income.  Medical expenses in 
excess of five percent of the MAPR, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  
38 C.F.R. 3.272(g)(1)(iii).

Analysis

For 1998, the MAPR for a married veteran was $11,349.00.  For 
1999, the MAPR for a married veteran was $11,497.00.  For 
2000, the MAPR for a married veteran was $11,773.00.  The 
veteran's countable income exceeds the applicable MAPR for 
the years 1998 through 2000.  The Board bases such 
determination on verifying information received from SSA as 
to the amount of SSA benefits received by the veteran and by 
his spouse for the 1998 to 2000 years.  

In a supplemental statement of the case dated in November 
2000, the RO advised the veteran that his claim for pension 
benefits continued to be denied based on the fact that the 
SSA income amounts received by him and his spouse were in 
excess of the MAPR for the years in question.  The RO advised 
the veteran of his right to submit evidence showing the 
verified SSA amounts to be in error, and of his right to 
otherwise submit evidence of medical expenses by which the 
countable income of the veteran and his spouse may be 
reduced.  The veteran has not submitted further information 
pertinent to the above matter so as to warrant discussion as 
to exclusion of medical expenses, etc.

A review of the record also reflects that the veteran agreed 
to a Worker's Compensation settlement in 1997.  The 
settlement provided for a lump sum payment of $48,949.94, 
which was apparently paid in 1997.  The veteran correctly 
points out that this income should be counted only in the 
calendar year in which it was received.  38 C.F.R. § 3.260 
(2000).  The RO recognized this fact in the supplemental 
statement of the case issued in November 2000.  However, the 
SSA has provided information showing that, even without 
consideration of sums paid as worker's compensation, the 
veteran and his spouse had income in excess of the MAPR for 
calendar years 1998, 1999 and 2000.  The November 2000 
supplemental statement of the case served to inform the 
veteran of the amount of the payments reported by SSA.  He 
has not disputed these amounts.

In sum, the undisputed evidence is that the veteran's 
countable income for 1998, 1999 and 2000 was in excess of the 
legislated MAPR.  The Board is not free to ignore the 
legislative monetary limits imposed on eligibility for 
pension benefits.  Thus, the veteran's appeal must be denied.  
38 C.F.R. 3.23, 3.271, 3.272.  This is a case in which the 
law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The veteran's income is excessive for receipt of nonservice-
connected pension benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

